In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
                ___________________________
                     No. 02-19-00063-CV
                ___________________________

IN RE: A PURPORTED LIEN OR CLAIM AGAINST RUSSELL MAUER,
                OWNER OF REAL PROPERTY




              On Appeal from the 16th District Court
                    Denton County, Texas
                  Trial Court No. 19-0536-16


          Before Bassel, J.; Sudderth, C.J.; and Womack, J.
                Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      On March 4, 2019, we notified Appellant HEB Homes, LLC of our concern

that we may not have jurisdiction over this appeal because the notice of appeal was

not timely filed. The trial court’s judgment was signed on January 23, 2019; therefore,

the notice of appeal was due February 12, 2019, but was not filed until February 22,

2019. See Tex. Gov’t Code Ann. § 51.903(c) (providing that “[a]n appellate court shall

expedite review of a court’s finding under this section,” which relates to an action on

a fraudulent lien on property); see also Tex. R. App. P. 26.1(b) (providing deadline for

filing accelerated appeal), 28.1(a) (providing that appeals required by statute to be

expedited are accelerated appeals), 28.1(b) (providing how to perfect an accelerated

appeal).   We further asked HEB Homes to advise us whether it had properly

addressed, stamped, and delivered the notice of appeal to the mailbox for mailing to

the trial court clerk on or before the last day for filing a motion to extend the time to

file the notice of appeal and to provide us with a reasonable explanation for the late

filing. See Tex. R. App. P. 9.2(b), 10.5(b)(2)(A), 26.3. We have received no response.

      An appellate court may extend the time to file a notice of appeal if, within

fifteen days after the due date, the appellant files its notice of appeal and a motion for

extension of time in the appellate court. Tex. R. App. P. 26.3. A motion for

extension of time is implied when a notice of appeal is filed in good faith within

fifteen days following the appellate deadline. Verburgt v. Dorner, 959 S.W.2d 615, 617

(Tex. 1997). An appellant, however, is required to offer a reasonable explanation for

                                            2
the delay in filing the notice of appeal. See Tex. R. App. P. 10.5(b)(1)(C), (b)(2)(A),

26.3(b); Jones v. City of Houston, 976 S.W.2d 676, 677 (Tex. 1998); In re G.J.P., 314
S.W.3d 217, 221 (Tex. App.—Texarkana 2010, pet. denied).

      As HEB Homes has not provided any explanation for its delay in filing its

notice of appeal, we lack jurisdiction over this appeal. See Jones, 976 S.W.2d at 677;

G.J.P., 314 S.W.3d at 221.        Accordingly, we dismiss this appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f); Jones, 976 S.W.2d at 677; Verburgt, 959
S.W.2d at 617.

                                                       Per Curiam

Delivered: April 25, 2019




                                            3